Citation Nr: 0912474	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  06-11 859	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for prostatitis.

3.  Entitlement to a compensable evaluation for service-
connected residuals of a right ankle sprain (right ankle 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from June 1976 to 
December 1979, from June to October 1986, from December 1995 
to August 1986, and from January 2003 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).  

The issue of entitlement to a compensable evaluation for a 
varicocelectomy scar of the left testicle was withdrawn by 
the Veteran in his April 2006 substantive appeal and is no 
longer part of the current appeal.


FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was shown 
within a year of discharge from the Veteran's final period of 
active duty that ended in July 2004.

2.  There is evidence of prostatitis during the Veteran's 
final period of service, but there is no post-service 
evidence of prostatitis.

3.  Range of motion of the Veteran's right ankle more nearly 
approximates moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The Veteran's degenerative disc disease of the lumbar 
spine is presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Prostatitis was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).  

3.  The criteria for the assignment of an evaluation of 10 
percent for the service-connected right ankle disability have 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5299-5271 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in December 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection and to an 
increased evaluation.  

In accordance with the requirements of VCAA, the above-noted 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain.  Additional private 
evidence was subsequently added to the claims files.  

The Veteran was informed in a March 2006 letter that an 
appropriate rating and effective date would be assigned if 
either of his service connection claims was granted and that 
an appropriate effective date would be assigned if his 
increased rating claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
advised that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

Although the Veteran was not specifically advised as to 
providing evidence on the impact that his service-connected 
disabilities have on his daily life, this is not prejudicial 
because a reasonable person could be expected to understand 
from the notices that the impact of the disability on his 
daily life is relevant to substantiating the claim.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were 
conducted in March 2005.  

The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  



Service Connection Claims 

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Moreover, in the case of degenerative disc disease, service 
connection may be granted if the disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Analysis

Lumbar Spine

Service connection is warranted for certain disabilities on a 
presumptive basis, including degenerative disease of the 
spine, when the disability is shown within a year of service 
discharge.

In this case, slight degenerative disc disease of the lumbar 
spine, L5-S1, was diagnosed on X-rays of the lumbar spine 
during VA evaluation in March 2005, which is within a year of 
the Veteran's final period of active service from January 
2003 to July 2004.  Therefore, service connection for 
degenerative disc disease of the lumbar spine is warranted.

Prostatitis

The service treatment records for the Veteran's initial 
period of service does not show any complaints or findings 
indicative of prostatitis.  He had a left varicocele, for 
which he underwent a varicocelectomy; and he is service 
connected for a varicocelectomy scar of the left testicle.

The Veteran was treated for prostatitis by Associated 
Urologists between October 2003 and April 2004.  Private 
treatment records dated from September 2004 to January 2005 
reveal a history of chronic prostatitis and elevated PSA.  

According to the March 2005 VA evaluation, the Veteran was 
previously treated with antibiotics for prostatitis, and was 
taking Proscar at the time of the examination.  He denied 
burning, dysuria, incontinence, urethral discharge, or 
erectile dysfunction.  He had nocturia times one.  His 
prostate was somewhat enlarged but was smooth; the examiner 
could not detect any nodules.  There was no heat or pain on 
palpation.  The pertinent diagnosis was prostatitis, 
resolved.  

An April 2005 VA urinalysis did not reveal any abnormality.

VA outpatient records for February 2006 reveal that the 
Veteran said that his chronic testicular pain had resolved 
after an appendectomy.  The impression was history of chronic 
prostatitis, stable, with resolution of symptoms post 
appendectomy.

The Veteran contended in his April 2006 substantive appeal 
that he still has some residual testicular and abdominal pain 
since the appendectomy, which affected his daily activity, 
job, and sex life. 


The recent medical evidence on file does not show a post-
service diagnosis of active prostatitis, and there is no 
nexus opinion in favor of the disorder.  Therefore, all of 
the elements necessary to warrant service connection have not 
been shown; and service connection for prostatitis is not 
warranted. 

Although written statements from and on behalf of the veteran 
have been considered, and lay persons are competent to 
testify about symptomatology, a layperson without medical 
training is generally not qualified to render a medical 
opinion linking a disability to service.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 5 (1992).

Thus, the veteran cannot provide competent medical evidence 
of a linkage between a disorder such as prostatitis and 
military service.  By "competent medical evidence" is meant 
in part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Finally, in reaching the above decision in which service 
connection is denied, the Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Rating Claim

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board acknowledges, however, that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2008).  

Schedular Criteria

Marked limitation of motion of the ankle is evaluated as 20 
percent disabling.  Moderate limitation of motion is 
evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5271 (2008).  
Terms such as "moderate" and "marked" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2008).

Normal range of motion of the ankle is zero to 20 degrees of 
dorsiflexion, and zero to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71a, Plate II (2008).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.40, 4.45 (2007); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Analysis

The Veteran is currently assigned a noncompensable rating for 
his service-connected right ankle disability under Diagnostic 
Codes 5299-5271.  

A designation of Diagnostic Code 5299 reflects that the 
disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with 5271 indicates that the 
disability has been rated for loss of motion..  See 38 C.F.R. 
§§ 4.20, 4.27 (2008).   

To warrant a compensable evaluation, there would need to be 
medical evidence of moderate limitation of motion.  

On VA evaluation of the right ankle in March 2005, the 
Veteran complained that his right ankle gave out frequently, 
causing him to fall.  He occasionally wore an ankle brace.  
He said that his employment was affected because he could not 
do prolonged walking.  His daily activities were affected 
because he could not run due to his right ankle.  Physical 
examination did not show any instability or limitation due to 
fatigue or incoordination.  There was dorsiflexion of 10 
degrees with mild pain and plantar flexion to 35 degrees 
without pain.  X-rays showed minimal degenerative spur 
formation of the right ankle.  The diagnosis was chronic 
residuals of right ankle reconstruction, post sprain.

According to a March 2005 statement from the same examiner 
who saw the Veteran earlier in March, and who had reviewed 
the claims files, the cause of the Veteran's ankle 
reconstruction was more likely than not due to the Veteran's 
history of a motor vehicle accident in 1980.

Also on file are August 2006 lay statements from family and 
friends of the Veteran, including a statement from his mother 
that the Veteran's right ankle is causing him pain that 
affects his activities.

Although there is an implication by the VA examiner in the 
statement later in March 2005 that some of the Veteran's 
right ankle symptomatology may be due to a nonservice-
connected motor vehicle accident, there is no statement on 
what symptomatology is due to service-connected right ankle 
disability and what is not.  Consequently, because the Board 
is unable to clearly separate the symptomatology due to 
service-connected right ankle disability from that due to 
nonservice-connected disability, all of the Veteran's 
symptoms are considered service-connected.  See Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (Observing that when it is 
not possible to separate the effects of a service-connected 
condition and a non- service-connected condition, the 
provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt 
on any issue was to be resolved in the veteran's favor, and 
that all signs and symptoms be attributed to the service- 
connected condition). 

Based on the above, especially the fact that the Veteran had 
only 50 percent of normal dorsiflexion and a loss of 10 
degrees in plantar flexion on examination in March 2005, the 
Board concludes that the Veteran's right ankle symptomatology 
more nearly approximates moderate limitation of motion, 
warranting a 10 percent rating for the service-connected 
right ankle disability.  A rating in excess of 10 percent is 
not warranted because the above noted range of motion does 
not more nearly approximate marked limitation of motion of 
the right ankle.

The examiner noted in March 2005 that there was no 
instability or functional limitation due to fatigue or 
incoordination.  Consequently, a rating in excess of 10 
percent is not warranted based on functional impairment.  See 
38 C.F.R. §§ 4.40, 4.45 (2008); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

An extraschedular rating is warranted upon a finding that 
"the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  

The schedular evaluations in this case are not shown to be 
inadequate.  A rating in excess of that assigned is provided 
in the rating schedule; but the medical evidence reflects 
that this manifestation is not present in this case, as 
discussed above.  In fact, the Veteran had plantar flexion of 
the right ankle to 35 degrees without pain in March 2005; and 
it was noted that the Veteran was working, although he 
complained that he could not do prolonged walking.   

Consequently, the evidence does not demonstrate that the 
service-connected right ankle disability markedly interferes 
with employment.  Further, there is no evidence that the 
Veteran has been hospitalized due to his service-connected 
right ankle disability.  Accordingly, the failure of the RO 
to submit this issue for extraschedular consideration was 
correct.  





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for prostatitis is denied.

An increased evaluation of 10 percent is granted for service-
connected right ankle disability, subject to the controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


